Name: Council Implementing Decision 2014/24/CFSP of 20Ã January 2014 implementing Decision 2012/642/CFSP concerning restrictive measures against Belarus
 Type: Decision_IMPL
 Subject Matter: Europe;  international affairs;  criminal law
 Date Published: 2014-01-21

 21.1.2014 EN Official Journal of the European Union L 16/32 COUNCIL IMPLEMENTING DECISION 2014/24/CFSP of 20 January 2014 implementing Decision 2012/642/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 31(2) thereof, Having regard to Council Decision 2012/642/CFSP (1), and in particular Article 6(1) and 6(3) thereof, Whereas: (1) On 15 October 2012, the Council adopted Decision 2012/642/CFSP concerning restrictive measures against Belarus. (2) The Council considers that the reasons for the listing of one person as set out in the Annex to Decision 2012/642/CFSP should be amended. (3) The Annex to Decision 2012/642/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2012/642/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 January 2014. For the Council The President C. ASHTON (1) Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (OJ L 285, 17.10.2012, p. 1). ANNEX In the Annex to Decision 2012/642/CFSP, entry No. 210 shall be replaced by the following: Names Transcription of Belarusian spelling Transcription of Russian spelling Names (Belarusian spelling) Names (Russian spelling) Identifying information Reasons for listing 210 Ternavsky, Anatoly Andreevich (Ternavski, Anatoli Andrievich Ternavskiy, Anatoly Andreyevich) Ã ¢Ã Ã Ã Ã Ã Ã ¡Ã ÃÃ, Ã Ã ½Ã °Ã Ã ¾Ã »Ã ¸Ã ¹ Ã Ã ½Ã ´ÃÃ Ã µÃ ²iÃ  Ã ¢Ã Ã Ã Ã Ã Ã ¡Ã ÃÃ, Ã Ã ½Ã °Ã Ã ¾Ã »Ã ¸Ã ¹, Ã Ã ½Ã ´ÃÃ µÃ µÃ ²Ã ¸Ã  DOB: 1950 POB: Donetsk, Ukraine. Person close to family members of President Lukashenka. His company Univest-M is a partner of the President's Sports Club, and until May 2011 employed the President's daughter-in-law. He provides support to the regime, in particular financially, through payments by Univest-M to the Belarusian Ministry of Internal Affairs, Belarusian (State) TV and Radio Company, and the trade union of the chamber of representatives of the National Assembly. He benefits from the regime through large scale business activities in Belarus. Univest-M owns a subsidiary, FLCC, which is a leading operator in the oil and hydrocarbon sectors. Univest-M is also one of the largest development/real estate companies in Belarus. Business activities on this scale would not be possible in Belarus without the approval of the Lukashenka regime. He sponsors several sports clubs, through Univest-M, thereby contributing to good relations with President Lukashenka.